 



Exhibit 10.1
October 13, 2006
Dear Lincoln:
The Compensation Committee of Connetics has authorized management to provide you
with up to $150,000 in supplemental relocation assistance. This supplemental
relocation assistance will be paid in monthly installments of $12,500 beginning
on October 1, 2007, net of taxes, and will be reported as taxable income on your
W-2.
The monthly installments of $12,500 will cease immediately should your
employment status with Connetics change for any reason, including (1) your
voluntary reduction of hours to less-than-full-time status, and (2) any
termination as a result of a change in control of Connetics as that term is
defined in your Change in Control Agreement. There will not be an acceleration
of payments in connection with this supplemental relocation assistance under any
circumstance.
Please let me know if you have any questions regarding this supplemental
relocation assistance.
Very truly yours,
/s/ Thomas G. Wiggans
Thomas G. Wiggans
Chairman and Chief Executive Officer

